Exhibit 10.4

 

February 3, 2015

 

Paul Slavin

Chief Operating Officer
Everyday Health, Inc.
345 Hudson Street, 16th Floor

New York City, NY 10014

 

Dear Paul:

 

While the Everyday Health, Inc. (“Company”) management team and Board of
Directors (“Board”) will miss your involvement in day-to-day operations and
strategic vision, we understand your desire to put in place a transition plan at
this time. As you prepare for your next endeavors, it is with tremendous
gratitude for your friendship, service and leadership that I am pleased to set
forth below the terms of your transition. These terms are referred to herein as
the “Agreement.”

 

1. Separation Date. We have agreed that your last day of employment with the
Company and your employment termination date will be March 31, 2015 (the
“Separation Date”). From February 1, 2015 through March 31, 2015, you shall
serve as Executive Vice President, Special Advisor to the Chief Executive
Officer. This Agreement shall supersede the employment letter between you and
the Company dated August 17, 2011, as amended on February 25, 2013
(collectively, the “Employment Letter”), and the Employment Letter is hereby
terminated with no further force or effect.

 

2. Transition Period and Duties. Beginning April 1, 2015 and continuing through
and including September 30, 2016 (the “Advisory Period”), you have agreed to
provide advisory

 



and transition services to the Company. It is expected that the advisory and
transition services shall focus on representing the Company at external media
and other functions, assisting the Company maintain excellent relations with the
celebrities and public personalities that partner with the Company and assist
the Company with business development activities across the media community.
During the Advisory Period, you shall also serve as a member of the Company’s
Advisory Board and participate in all activities of such Advisory Board. During
the Advisory Period, in light of the change in your role, you will no longer
have, and will not represent that you have, legal authority to act on behalf of
or to bind the Company. You understand and agree that the services you provide
during the Advisory Period shall not operate to create a contract of employment
with the Company. Further, such services will be provided by you as an
independent contractor to the Company. Through May 31, 2015, the Company shall
provide office space to you and assistant support, as well as the general
administrative services of the office (including your existing Company email
address).

 



3. Accrued Salary. On or before the first regularly scheduled payroll date
following the Separation Date, the Company will pay you all accrued salary
earned through the Separation Date, subject to standard payroll deductions and
required withholdings.

 

4. Separation Payment. Pursuant to the terms of your offer letter dated August
17, 2011 and amended as of February 25, 2013, and provided you execute and do
not revoke this Agreement, you will receive separation pay equal to $350,000.00,
less applicable withholdings, which amount is equal to twelve months of your
current base salary, paid as continued salary on the Company’s regular payroll
schedule over the twelve months following your Separation Date. Because you are
specified employee within the meaning of Internal Revenue Code Section
409A(a)(2)(B)(i), the payment of this amount will be delayed for a period of six
months until October 1, 2015. On the next regular payroll on or following
October 1, 2015, you will receive a lump sum payment equal to the amount of base
salary you would have received between April 1, 2015 and the date on which the
payment is made and thereafter shall continue to receive your base salary
pursuant to the Company’s regular payroll schedule through March 31, 2016.

 

5. Advisory Services Fee.

 

(a) Transition Payment. The Company will pay you, as part of the transition, the
gross amount of Five Hundred Thousand Dollars ($500,000.00), subject to required
withholdings. This amount will be paid in two installments - $250,000 by April
15, 2015 and the remaining $250,000 by June 1, 2015.

 

(b) Advisory Services Fee. The Company will pay you a fee in the amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) as additional consideration
hereunder by September 1, 2015. This fee shall not be subject to withholdings
and will be reported by the

 



Company to the IRS via Form 1099. You understand and agree that you will be
responsible for all taxes associated with such fee.

 

6. Stock Options. All outstanding options granted to you under the Company’s
2003 Stock Option Plan (the “Plan”) shall continue to vest during the Advisory
Period. As part of this Agreement, the Company shall permit you (or in the event
of your death or disability, your heirs, executors and legal representatives, as
applicable) to exercise any or all of your vested options as of the end of the
Advisory Period on or before September 30, 2017. Except as stated herein, your
options shall be subject to the terms of the Plan and grant documents.

 

7. Health Benefits. You shall have the option to continue health coverage in
accordance with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
and you will be provided with a separate letter addressing your rights to
purchase continuing health coverage and the costs associated therewith. In the
event you elect to participate in COBRA, the Company will pay your health
insurance premiums pursuant to COBRA for a period not to exceed eighteen (18)
months from the Separation Date.

 

8. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, the Company is not obligated to provide you with any
additional compensation, severance, or benefits after the Separation Date.
Specifically, you understand and agree that the compensation and benefits
provided to you in this Agreement are in lieu of and not in addition to any
other compensation or benefit to which you may otherwise be entitled to,
including, but not limited to, the compensation and benefits provided for in the
Employment Letter.

 

9. Expense Reimbursements. You agree that, within 30 days of the Separation

 



Date, you will submit any final documented expenses incurred through the
Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice. The
Company will reimburse reasonable expenses incurred in connection with your
duties during the Advisory Period pursuant to its regular business practice.

 

10. Return of Company Property. By September 30, 2016, unless requested earlier
by the Company, you agree to use commercially reasonable efforts to return to
the Company or delete all tangible Company documents (and all tangible copies
thereof) and other tangible Company property that you have in your possession,
including, but not limited to, Company files, notes, records, business plans and
forecasts, and financial information, and any tangible materials of any kind
that contain or embody any proprietary or confidential information of the
Company (and all tangible reproductions thereof).

 

11. Confidential Information Obligations and Restrictive Covenants.

 

(a) You understand and agree that, after the Separation Date and during and
after the Advisory Period, you shall hold in strict confidence and shall not
disclose, directly or indirectly, to any third party, person, firm, corporation
or other entity, irrespective of whether such person or entity is a competitor
of the Company or is engaged in a business similar to that of the Company, any
Confidential Information (as defined below) of the Company or any subsidiary of
the Company obtained or developed by you from, through, or in the course of your
employment with the Company or your services hereunder. “Confidential
Information” means any information used by or belonging or related to the
Company or any of its affiliates that is not known generally to the industry in
which the Company is or may be engaged and which the



 



Company maintains on a confidential basis including without limitation any and
all intellectual property, trade secrets and proprietary information,
information relating to the Company’s business and services, employee
information, customer lists and records, business processes, procedures or
standards, know-how, technology, business strategies, records, financial
information, in each case whether or not reduced to writing or stored
electronically, as well as any information that the Company advises you should
be treated as confidential information (including information conceived,
discovered or developed by you), that you learn of, possess, or have access
through your employment by the Company or your services under this Agreement,
related to the Company, its business partners, or the business of its customers
or potential customers.

 

(b) Notwithstanding the foregoing limitations, you shall not be required to keep
confidential any information that: (i) is known or available through other
lawful sources, or (ii) is or becomes publicly available or generally known in
the industry through no fault of yours, your agents or another individual or
entity that owes a duty of confidentiality to the Company, or (iii) is required
to be disclosed pursuant to any statutes, laws, rules, regulations, ordinances,
codes, directives, writs, injunctions, decrees, judgments, and orders of any
governmental body (provided the Company is given reasonable prior notice).

 

(c) Notwithstanding anything in this Agreement to the contrary, you understand
and agree that the assignment of inventions provided for in Section 4 of your
Agreement to Protect Confidential Information, Assign Inventions, and Protect
Unfair Competition and Unfair Solicitation (“Assignment and Disclosure of
Inventions”) remains effective. You also agree to continue to cooperate with the
Company, at the Company’s sole cost and expense, both during and after
employment and after your services under this



 



Agreement, with respect to the procurement, maintenance and enforcement of
copyrights, patents and other intellectual property rights (both in the United
States and foreign countries) relating to assigned inventions. This includes
signing all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney, which are reasonably necessary in order
to protect its rights and interests. You further agree that if the Company is
unable, after reasonable effort, to secure your signature on any such papers,
any officer of the Company shall be entitled to execute any such papers as your
agent and attorney-in-fact, and you hereby irrevocably designate and appoint
each officer of the Company as your agent and attorney-in-fact to execute any
such papers on your behalf, and to take any and all actions which may be
reasonably necessary to protect the Company’s rights and interests in any
assigned invention.

 

(d) You further understand and agree that through the Advisory Period, you will
not, as an officer, director, employee, consultant, owner, partner, or in any
other capacity, either directly or through others, without the written approval
of the Company:

 

(1) perform services for the following entities and any of their subsidiaries:
(i) Remedy Health; (ii) Healthgrades; (iii) Sharecare; (iv) Athena Health; and
(v) Physicians Interactive.

 

(2) interfere with or disrupt, or attempt to interfere with or disrupt, the
relationship, contractual or otherwise, between the Company, or any subsidiary
of the Company, and any customer, vendor, licensor, or supplier of the Company
or any subsidiary of the Company; or

 





(3) solicit for employment or offer employment to (directly or indirectly,
individually or in connection with any new employer or other business partner)
any person who is a then current employee of the Company or any subsidiary of
the Company or has left the Company or any subsidiary of the Company in the
preceding three (3) months.

 

Notwithstanding the foregoing, for three years following the Separation Date,
you will not, as an officer, director, employee, consultant, partner, or in any
other capacity, either directly or through others, without the written approval
of the Company: (i) perform services for WebMD and/or any of its subsidiaries;
or (ii) work with any of the celebrities and public personalities that were
partners with the Company during your employment with the Company or that you
engage with as part of the advisory services that you provide the Company.

 

10. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family, prospective employers and business
partners, and financing sources; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements, including but not limited to, Securities and Exchange Commission
filings; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law.

 

11. Non-disparagement. The Company shall instruct its officers and directors not
to disparage you in any manner or through any medium likely to be harmful to you
or your

 



business, business reputation or your personal reputation. You agree not to
disparage the Company and its officers and directors, in any manner or through
any medium likely to be harmful to them or their business or business reputation
each as related to the Company and its subsidiaries. In the event that either
party violates the non-disparagement obligation (or, in the case of the Company,
any of its officers or directors fail to abide by the above instruction), the
other party shall be permitted to respond as they reasonably believe appropriate
under the circumstances without being limited by the above restrictions.

 

12. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability by the Company to you or to any other person, and that the Company
makes no such admission.

 

13. Release of Claims. In exchange for the mutual release provided for in this
Section 13, except as provided herein, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, affiliates, and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct or omissions occurring with respect to your
relationship with the Company at any time prior to and including the date you
sign this Agreement. This general release includes, but is not limited to claims
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; Sections 1981 through 1988 of Title 42 of the United States Code,
as amended; the Employee Retirement Income Security Act of 1974, as amended; the
Americans with Disabilities Act of 1990, as amended; the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); New York Human Rights Laws, as
amended; the New York Civil Rights Act, as amended; the New York Minimum Wage
Law, as amended;

 



Equal Pay Law for New York, as amended; any other federal, state or local civil
or human rights law or any other local, state or federal law, regulation or
ordinance; and any public policy, contract, tort, or common law. The foregoing
release does not encompass, and you do not release: (i) any and all claims or
rights that you may have with respect to your capacity as a stockholder or
optionholder of the Company, including under any stockholder agreement, option
plan or option grant documents and similar instruments; (ii) claims and rights
to indemnification, contribution or insurance arising from your service as an
employee, officer, director, stockholder or optionholder of the Company; or
(iii) your rights under this Agreement. Upon request by the Company, on or after
the Separation Date, you shall re-execute the release of claims set forth in
this Section in order to effectuate a full release of claims through the
Separation Date.

 

In exchange for the mutual release provided for in this Section 13, except as
provided herein, the Company on behalf of itself and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, affiliates, and assigns hereby generally and
completely release you and your family members, affiliates, successors and
assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct or
omissions occurring with respect to your relationship with the Company or
service as an officer or director of the Company, at any time prior to and
including the date you sign this Agreement. This general release includes, but
is not limited to claims under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; the Employee Retirement Income Security Act
of 1974, as amended; the Americans with Disabilities Act of 1990, as amended;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); New York
Human Rights Laws, as amended;

 



the New York Civil Rights Act, as amended; the New York Minimum Wage Law, as
amended; Equal Pay Law for New York, as amended; any other federal, state or
local civil or human rights law or any other local, state or federal law,
regulation or ordinance; and any public policy, contract, tort, or common law.
The foregoing release does not encompass, and the Company does not release its
rights under this Agreement.

 

14. Indemnification. You shall be entitled to the benefits of all provisions of
the Certificate of Incorporation of the Company, as amended, and the Bylaws of
the Company, as amended, that provide for indemnification, exculpation,
contribution and reimbursement of officers, directors and/or employees of the
Company. In addition, without limiting such provisions of the Certificate of
Incorporation or Bylaws, or any other agreement with the Company, to the fullest
extent permitted by law, the Company shall indemnify you and save and hold you
harmless from and against, and pay or reimburse, any and all claims, demands,
liabilities, costs and expenses, including judgments, fines or amounts paid on
account thereof (whether in settlement or otherwise), and reasonable expenses,
including attorneys’ fees actually and reasonably incurred, if you are made a
party to or witness in any action, suit or proceeding, or if a claim or
liability is asserted against you (whether or not in the right of the Company),
by reason of the fact that you are or were a director, officer, employee,
consultant, advisor or acted in such capacity on behalf of the Company, or the
rendering of services by you pursuant to this Agreement or any of your prior
employment agreements with the Company (including the Employment Letter),
whether or not the same shall proceed to judgment or be settled or otherwise
brought to a conclusion. Upon your request, the Company will advance any
reasonable expenses or costs, subject to your undertaking to repay any such
advances in the event there is an unappealable final determination that you are
not entitled to indemnification for

 



such expenses. This provision shall survive the expiration or termination of
this Agreement.

 

15. Application of Section 409A. To the extent that any payments and benefits
provided under this Agreement constitute “deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”), such payments and benefits shall
not commence in connection with your termination of employment unless and until
you have also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)) unless the Company reasonably
determines that a separation from service is not a necessary precondition to
payment and as a result such amounts may be provided to you without causing you
to incur the additional 20% tax under Section 409A. For the sake of clarity, it
is intended that you incur a separation from service on the Separation Date, and
the parties acknowledge that the amount of the advisory and transition services
to be provided during the Advisory Period shall be at a level that is not
greater than (and may be less than) 20% of the average level of services you
provided over the thirty-six (36) months immediately preceding the Advisory
Period. It is further intended that each installment of pay and benefits
provided for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

 

To the extent any indemnification payment, expense reimbursement, or the
provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) or
otherwise), the amount of any such

 



indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which you incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

 

16. General Provisions. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter. It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of New York as applied to contracts made and to be performed
entirely within New York. Any dispute arising out of this Agreement shall be
brought in the state or federal courts of the State of New York, which shall
serve as the exclusive forum for any such dispute. Any ambiguity in this

 



Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement shall be in writing and shall not be deemed to be
a waiver of any successive breach. This Agreement may be executed in
counterparts and facsimile signatures will suffice as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

We wish you the best in your future endeavors.

 

Sincerely,

 

Everyday Health, Inc.

 



By: /s/ Alan Shapiro     Name:  Alan Shapiro     Title: EVP & General Counsel

 

I have read, understand and agree fully to the foregoing Agreement:

 

/s/ Paul Slavin   Paul Slavin

 